Citation Nr: 9900430	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  92-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1965 to March 
1968 and from September 1973 to October 1990.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Initially, it is noted that the RO, after multiple attempts, 
has been unable to obtain the veterans treatment records 
from his period of service spanning March 1965 to March 1968.  
The veteran has also failed to respond to requests for 
information about his prior shoulder fracture, as well as to 
requests that he provide copies of any service medical 
records he may have in his possession.  Because of the 
limited nature of the objective documentation concerning the 
veterans left shoulder, it is found that any records that 
could contain relevant history should be obtained and made a 
part of the record.  Thus, it is determined that the RO 
should obtain the records of the May 1991 open impingement 
release performed on the left shoulder at Ireland Army 
Hospital, Ft. Knox, Kentucky.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact Ireland Army 
Hospital, Ft. Knox, Kentucky, and request 
that they provide a copy of all records 
pertaining to the veterans May 1991 open 
impingement release for left shoulder 
impingement syndrome.  If the records are 
unavailable, the hospital is requested to 
so state in writing.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
